Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	Claims 1, 18, and 52 have been amended, and new claims 53 have been added.
	 Claims 1-6, 8-18, 34, 52, and 53 are still pending.
	Specification objection and claim objection have been withdrawn.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed December 02, 2021, with respect to the rejection(s) of claim(s) 1-6, 8-18, 34, 52, and 53 under 35 USC 103 have been fully considered. However, applicant’s amendment changed the scope of the claim. Upon further consideration a new ground(s) of rejection is made in view of Honjo et al. (US 20200111559 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are 1-3, 10, 15-18, 34, and 52 rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 20200245960 A1) in view of Honjo et al. (US 20200111559 A1).
Regarding claim 1, Richter et al. teaches a system comprising: at least one storage device including a set of instructions and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including (see para [0382]; “The computing device 1800 includes a processor 1802, a memory 1804, a storage device 1806, a high-speed interface 1808 connecting to the memory 180 …. The processor 1802 can process instructions for execution within the computing device 1800, including instructions stored in the memory 1804 or on the storage device 1806 to display graphical information for a GUI on an external input/output device”); obtaining an image representing a region of interest (ROI) of an object (see para [0015]; “In particular, in addition to detecting target VOIs corresponding to specific target tissue regions in which cancerous lesions may occur, additional target VOIs corresponding to reference tissue regions are also detected”), the ROI including two or more sub-regions (see para [0039]; “step (i) comprises using a combination of two or more techniques for identification of hotspots in different sub-sets of the one or more 3D volumes identified within the 3D functional image [e.g., using a first filtering approach (e.g., as in paragraph [0038]) for a first sub-set of the one or more 3D volumes”), the image being generated based on imaging signals corresponding to the ROI (see para [0286]; “As shown in FIG. 10D, segmentation of bone and soft-tissue (e.g., shown in image 1020a) can be used to remove background signal (e.g., from background tissue regions, such as those shown in image 1020b), leaving only desired signal from hotspots indicative of cancerous lesions 1020c”); determining an average value of quantitative indexes associated with elements in the image corresponding to a first region of the ROI (see para [0043]; “determining, by the processor, one or more reference intensity values, each associated with a particular 3D reference volume of the one or more 3D reference volume(s) and corresponding to a measure of (e.g., an average/mean, a median, a maximum, etc.) intensity within the particular 3D reference volume”); for each of the two or more sub-regions of the ROI, determining a threshold based on the average value (see para [0095]; “the instructions cause the processor to use one or more thresholds [e.g., comparing intensities of voxels in the 3D functional image with the one or more thresholds (e.g., wherein the one or more thresholds comprises a plurality of region-specific thresholds, each used for a specific sub-set of the one or more 3D volumes identified within the 3D functional image)]”), the thresholds of at least two of the two or more sub-regions being different (see para[0037]; “step (i) comprises using one or more thresholds [e.g., comparing intensities of voxels in the 3D functional image with the one or more thresholds (e.g., wherein the one or more thresholds comprises a plurality of region-specific thresholds, each used for a specific sub-set of the one or more 3D volumes identified within the 3D functional image)]”); identifying target elements in the image based on the thresholds of the two or more sub-regions (see para [0121]; “one or more hotspots determined to represent lesions based on intensities of voxels within the 3D functional image [e.g., based on a comparison of intensities within the 3D functional image with a threshold value (e.g., wherein the 3D functional image is a 3D PET image and the threshold is a particular standard uptake value (SUV) level)]”), assigning a presentation value to each of at least some of the target elements based on the average value and the quantitative index of the each target element (see para [0196]; “determine a value that represents a likelihood that the voxel lies within a region of the 3D image that corresponds to a representation of a particular organ or tissue of the subject”); and generating a presentation of the image based on the presentation values (see para [0020]; “wherein the 3D anatomical image comprises a graphical representation of tissue (e.g., soft-tissue and/or bone) within the subject”). However, Richter et al. does not teach as further claimed, but 
Honjo et al. teach determining a standard deviation based on differences each of which is between the average value (see para [0172]; “The calculation function 162 also calculates an average value of standard deviations of the third index values of all the frames as the second threshold, on the basis of the second characteristic”) and the quantitative index of one of the elements in the first region (see para [0051]; “Specifically, the standard deviation has values depending on the signal intensity. For this reason, it is considered that it is important to define the index value indicating change of signal intensity of each time period without dependence on signal intensity” see para [0094-0095]; “For example, the calculation function 162 calculates a standard deviation in the time direction of the first index values, as the second index value. In this manner, the calculation function 162 calculates a second index value for each of the pixel positions in the ROI (region R20)”… For example, the calculation function 162 may calculate dispersion, an average value, the median, a correlation coefficient, the absolute coefficient, or a moving average value of the first index values in the time direction, as the second index value. In the case of calculating a moving average value, it is preferable to hold and output the maximum value or the minimum value of the moving average values calculated in the time direction); determining a threshold based on the standard deviation (see para [0172]; “For example, the calculation function 162 subtracts the value of the second threshold from the standard deviation of the third index value of each of the frames, to generate a graph G12. The standard deviation of the third index value of each of the frames is calculated as a standard deviation of third index values for several frames before and after each of the frames. In the graph G12, the horizontal axis corresponds to time, and the vertical axis corresponds to the subtraction value. The position of “O” in the vertical axis corresponds to the second threshold”); the quantitative index of each of the target elements being equal to or larger than the threshold of the corresponding sub-region (see para [0168]; “For example, the calculation function 162 sets a first threshold on the basis of the first characteristic “the third index value does not increase to be equal to or higher than a certain value”. The calculation function 162 also sets a second threshold on the basis of the second characteristic “the third index value does not fluctuate”. Thereafter, the calculation function 162 determines frames serving as the calculation target on the basis of comparison between the third index value and each of the first threshold and the second threshold”, see also para [0174]; “frames satisfying both the first characteristic and the second characteristic are frames left in both the graph G11 and the graph G12. Because the period T23 is included in the period T21, frames satisfying both the first characteristic and the second characteristic in FIG. 15 are frames included in the period T23. For example, when the frames satisfying both the first characteristic and the second characteristic are indicated with the value “1” and frames failing to satisfy the characteristics are indicated with the value “O”, a graph G13 of FIG. 15 is obtained. Specifically, the calculation function 162 determines the frames included in the period T23 as the calculation target”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to the claimed invention to incorporate the teaching as taught by Honjo et al. in order to automatically determine frames serving as the calculation target (see para [0174]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  
Richter et al. in the combination further teach wherein the ROI includes a volume of interest (VOI) (see para [0015]; “In particular, in addition to detecting target VOIs corresponding to specific target tissue regions in which cancerous lesions may occur, additional target VOIs corresponding to reference tissue regions are also detected”).
Regarding claim 3, the rejection of claim 1 is incorporated herein.  
Richter et al. in the combination further teach wherein the image includes a plurality of two-dimensional (2D) image slices (see Fig. 9(A)-(D), see para [0149]; “FIG. 9B is the same set of 2D views shown in FIG. 9A”).
Regarding claim 10, the rejection of claim 1 is incorporated herein. 
 Richter et al. in the combination further teach wherein the threshold for each of the two or more sub-regions of the ROI relates to a physiological condition of the ROL (see para [0202]; “Functional images reflect physiological properties and activity in a subject”).   
Regarding claim 15, the rejection of claim 1 is incorporated herein.  
Richter et al. in the combination further teach wherein the image includes one or more computed tomography (CT) images or magnetic resonance (MR) images (see para [0029]; “Examples of the medical diagnostic apparatus include an ultrasonic diagnostic apparatus, an optical ultrasonic diagnostic apparatus (optoacoustic imaging apparatus), an X-ray diagnostic apparatus, an X-ray computed tomography (CT) apparatus, a magnetic resonance imaging (MRI) apparatus”).
Regarding claim 16, the rejection of claim 1 is incorporated herein.  
Richter et al. in the combination further teach wherein the ROI includes at least a part of a heart of the object (see para [0057]; “the target tissue regions comprise one or more members selected from the group consisting of: a heart”).
Regarding claim 17, the rejection of claim 1 is incorporated herein.  
Honjo et al. in the combination further teach wherein the quantitative index associated with the element includes signal intensity of the imaging signal associated with the element (see para [0054]; “FIG. 2 illustrates correlation in the case where change of signal intensity (pixel value) of each time period exists”).
Regarding claim 18, the scope of claim 18 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 34, the rejection analysis of claim 17 is equally applicable here.
Regarding claim 52, the scope of claim 52 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here (see also para [0017]; “a non-transitory computer-readable storage medium may include at least one set of instructions for determining a signal representation of a subject in MRI” of Richter et al.)

Claims 4-6, 8-9, 12-14, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. in view of Honjo et al. as applied in claims above, and further in view of Wang (US 20190164291 A1)

Regarding claim 4, the rejection of claim 3 is incorporated herein. 
Richter et al. in the combination further teach determining a first ratio between an area of the second region and an area of the target area of the at least one of the plurality of 2D image slices; determining a third region including all the target elements; determining a second ratio between a volume of the third region and a volume of the ROI; and determining a third ratio between the volume of the third region and a volume of an American Heart Association (AHA) segmental model (see para [0313]; “In certain case, a ratio may be preferable and can be computed by dividing the weighted sum by the total 3D volume of the particular region (e.g., in the PET image). Weighting summed hotspot volumes by LPS, as opposed to, for example SUV or normalized SUV is advantageous since it PSMA expression in the form of (normalized) SUV values may not relate to aggressiveness of the disease in a linear fashion. That is, for example, it is not a given that a hotspot with an intensity of 100 represents a lesion is five times worse than one represented by a hotpot having an intensity of 20. Calculating the LPS score and weighting hotspots by the LPS score provides a scale to compare different hotspots”). However, the combination of Richter et al. and Honjo et al. as a whole does not teach as further claimed, but
Wang teaches wherein each of the plurality of 2D image slices includes a target area corresponding to the ROI (see para [0173]; “determine one or more ROIs wherein a lung may locate; the coarse segmentation block may be configured or used to perform a coarse segmentation of the lung, acquiring one or more target regions”); and wherein the at least one processor is further directed to cause the system to perform at least one of the following operations including: determining a second region in at least one of the plurality of 2D image slices (see para [0046]; “The second region may be the highlighted part of each 2D slice of the first CT image corresponding to the first region spatially”), the second region including at least a portion of the target elements  (see para [0021]; “The target region may be divided into a central region, and a boundary region surrounding the central region”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to the claimed invention to incorporate the teaching as taught by Wang in order to acquire a filtered image and detect a tumor within a target region (see para [0046]).
Regarding claim 5, the rejection of claim 4 is incorporated herein.  Wang in the combination further teach wherein the presentation includes an illustration of at least one of the second region, the target area, the third region, the ROI,  the first ratio, the second ratio, the third ratio, and the AHA segmental model (see para [0180]; “For illustration purposes, in some embodiments of the present disclosure, one or more ROIs, wherein a tumor locate, may be detected or recognized in step 902”,  see also para [0313]; “In certain case, a ratio may be preferable and can be computed by dividing the weighted sum by the total 3D volume of the particular region (e.g., in the PET image). Weighting summed hotspot volumes by LPS, as opposed to, for example SUV or normalized SUV is advantageous since it PSMA expression in the form of (normalized) SUV values may not relate to aggressiveness of the disease in a linear fashion. That is, for example, it is not a given that a hotspot with an intensity of 100 represents a lesion is five times worse than one represented by a hotpot having an intensity of 20. Calculating the LPS score and weighting hotspots by the LPS score provides a scale to compare different hotspots”).
Regarding claim 6, the rejection of claim 3 is incorporated herein.  Wang in the combination further teach wherein the presentation includes at least one of the plurality of 2D image slices that includes an illustration of presentation values of the target elements within the see para [0343]; “FIG. 23 is an illustration of rendering tissues by way of an iterative rendering method” see also para [0344]; “The pixel values of the 2D image may correspond to those of each 2D slice of the first image”). 
Regarding claim 8, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the presentation value of one of at least some of the target elements is a color value (see para [0253]; “The tolerance range may be corresponding to the difference of a color value or a position of the voxel. For example, the voxels with an adjacent position and have a color value below the tolerance range may be regarded as belonging to a same component”).  
Regarding claim 9, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the first region of the ROI includes normal tissue within the ROL (see para [0259]; “the embodiments may also be used to some complex scenarios such as identifying some tissues with similar gray values (e.g., a lung and a heart) or some tissues coupled to each other while has different functions (e.g., a liver, a pancreas and a gallbladder)”).  
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the assigning the presentation value to each of at least some of the target elements based on the average value and the quantitative index of the each target element includes: determining a difference between the average value and the quantitative index corresponding to the each target element (see para [0087]; “For instance, an average intensity projection method, a Maximum Intensity Projection (MIP) method, or the like may be used”) see also para [0099]; “the output function 353 detects the region of an MB or a calcification site in the position designated by the operator and further measures the signal intensity and the volume of the detected region. For example, as the signal intensity of the detected region, the output function 353 measures an average value or a maximum value of the signal intensities of the voxels included in the region”); and determining the presentation value of the each target element based on the difference, wherein target elements whose differences are within a same range are assigned a same presentation value (see para [0106]; “For instance, the output function 353 may output the numerical values representing the measured results by using a color-coded scheme, so that the viewer is able to recognize, by color, the numerical values representing the measured results”).
Regarding claim 13, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the presentation includes a three-dimensional (3D) model corresponding to at least a portion of the ROL (see para [0314]; “The image acquisition module 2601 may be configured to acquire images including 2D image, 3D image, binary images generated based the 2D images or 3D images. The distribution module 2602 may be configured to partition an ROI into three regions, a first region, a second region, and a third region”).  
Regarding claim 14, the rejection of claim 13 is incorporated herein. Wang in the combination further teach wherein the 3D model includes an illustration of presentation values of at least a portion of the at least some target elements (see para [0180]; “For illustration purposes, in some embodiments of the present disclosure, one or more ROIs, wherein a tumor locate, may be detected or recognized in step 902”).  
Regarding claim 53, the rejection of claim 18 is incorporated herein.
Richtel et al. in the combination further teach wherein the image includes a plurality of two-dimensional (2D) image slices (see para [0040]; “The transmission/reception circuitry 110 transmits an ultrasonic beam in a two-dimensional direction from the ultrasonic probe 101, in the case of scanning a two-dimensional region of the subject P”); each of the plurality of 2D image slices includes a target area corresponding to the ROI (see para [0070]; “At Step S202, the calculation function 162 sets a region of interest (ROI)”), determining a first ratio between an area of the second region and an area of the target area of the at least one of the plurality of 2D image slices; determining a third region including all the target elements; determining a second ratio between a volume of the third region and a volume of the ROI; and determining a third ratio between the volume of the third region and a volume of an American Heart Association (AHA) segmental model (see para [0313]; “In certain case, a ratio may be preferable and can be computed by dividing the weighted sum by the total 3D volume of the particular region (e.g., in the PET image). Weighting summed hotspot volumes by LPS, as opposed to, for example SUV or normalized SUV is advantageous since it PSMA expression in the form of (normalized) SUV values may not relate to aggressiveness of the disease in a linear fashion. That is, for example, it is not a given that a hotspot with an intensity of 100 represents a lesion is five times worse than one represented by a hotpot having an intensity of 20. Calculating the LPS score and weighting hotspots by the LPS score provides a scale to compare different hotspots”).
Wang further teach the at least one processor is further directed to cause the system to perform at least one of the following operations including: determining a second region in at least one of the plurality of 2D image slices (see para [0046]; “The second region may be the highlighted part of each 2D slice of the first CT image corresponding to the first region spatially”), the second region including at least a portion of the target elements (see para [0021]; “The target region may be divided into a central region, and a boundary region surrounding the central region”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. in view of Honjo et al. as applied to claim 1 above, and further in view of Kimura (US 20170164908 A1). 
Regarding claim 11, the rejection of claim 1 is incorporated herein. 
Richter in the combination further teach determining candidate elements in the image (see para [0015]; “In particular, in addition to detecting target VOIs corresponding to specific target tissue regions in which cancerous lesions may occur, additional target VOIs corresponding to reference tissue regions are also detected”), determining whether the count of candidate elements in the group exceeds a count threshold; and in response to determining that the count of candidate elements in the group exceeds the count threshold, determining the candidate elements in the group as the target elements (see para [0285]; “In the regions that remain after the background exclusion process, a simple threshold (e.g., a SUV of 3) in conjunction with a lesion classification algorithm can be employed to find hotspots within the relevant tissue regions. The classification algorithm may be used as a simple check to confirm the hotspots position and to compare the intensity in the hotspot's neighborhood. If the hotspot is part of a larger hotspot and is located on the edge of a body part (e.g. a rib close to the liver), the lesion may be classified as noise and excluded”). 
Honjo et al. in the combination further teach wherein the identifying the target elements in the image includes:, the quantitative index corresponding to each of the candidate elements being equal to or larger than the threshold of the corresponding sub-region (see para [0168]; “For example, the calculation function 162 sets a first threshold on the basis of the first characteristic “the third index value does not increase to be equal to or higher than a certain value”. The calculation function 162 also sets a second threshold on the basis of the second characteristic “the third index value does not fluctuate”. Thereafter, the calculation function 162 determines frames serving as the calculation target on the basis of comparison between the third index value and each of the first threshold and the second threshold”, see also para [0174]; “frames satisfying both the first characteristic and the second characteristic are frames left in both the graph G11 and the graph G12. Because the period T23 is included in the period T21, frames satisfying both the first characteristic and the second characteristic in FIG. 15 are frames included in the period T23. For example, when the frames satisfying both the first characteristic and the second characteristic are indicated with the value “1” and frames failing to satisfy the characteristics are indicated with the value “O”, a graph G13 of FIG. 15 is obtained. Specifically, the calculation function 162 determines the frames included in the period T23 as the calculation target”); dividing the candidate elements into one or more groups based on the locations of the candidate elements in the image (see para [0219]; “In this case, because the signal value is acquired for each of the divided regions, the frame intervals when the first index value is calculated can be narrowed to pulse repetition frequency (PRF) intervals”).  The combination of Richter and Honjo fails to teach as further recited, but 
Kimura teaches a count of candidate elements in each of the one or more groups; for each of the one or more groups (see para [0032]; “Further, for example, another method has been proposed by which MBs are analyzed by using Susceptibility Weighted Imaging (SWI). However, according to this method, because the quantity of MBs is counted and organized into a table for each of the functional regions of the brain” the MBs are indicating candidate elements). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to the claimed invention to incorporate the teaching as taught by Kimura in order for a user to easily observe MBs with respect to three-dimensional image data (see para [0032]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668